Name: Regulation (EEC) No 1409/75 of the Commission of 30 May 1975 laying down detailed rules for the purpose of taking into account certain monetary amounts charged on exports to non-member countries
 Type: Regulation
 Subject Matter: Europe;  trade policy;  international trade;  agricultural activity;  agricultural policy
 Date Published: nan

 No L 140/54 Official Journal of the European Communities 31 . 5 . 75 REGULATION (EEC) No 1409/75 OF THE COMMISSION of 30 May 1975 laying down detailed rules for the purpose of taking into account certain mone ­ tary amounts charged on exports to non -member countries member countries during any one month shall be apportioned among the various sectors of the common organization of the markets in accordance with the following scale : Cereals Milk products Pigmeat Wine Agricultural products proces ­ sed into goods not set out in Annex II to the EEC Treaty 36.4 % 24.2 % 12.1 % 18.2 % 9.1 % THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community ; Having regard to Council Regulation (EEC) No 974/71 (') of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States, as last amended by Regulation (EEC) No 475/75 (2), and in particular the third subparagraph of Article 4a ( 1 ) thereof ; Whereas Member States may decide not to make the deduction provided for in Article 4a ( 1 ) (b) of Regula ­ tion (EEC) No 974/71 ; whereas the Italian Republic has made use of this facility and as a consequence it is necessary to establish an aggregate method to determine the total of the monetary compensatory amounts which , by virtue of the said provisions, should have been deducted from the refunds ; Whereas the total monetary compensatory amounts to be deducted from the refunds should be determined by establishing the total monetary compensatory amounts charged each month and apportioning that total among the various sectors on the basis of a scale reflecting the volume of the exports in money terms of the Member State in question to non-member coun ­ tries ; Whereas the measures provided for in this Regulation are in accordance with the Opinion of the Fund Committee , HAS ADOPTED THIS REGULATION : Article 1 1 . The total monetary compensatory amounts charged by the Italian Republic on exports to non ­ 2. The amounts as determined in accordance with paragraph 1 shall be deducted from refunds in an amount equal to the refunds actually paid in respect of exports to non-member countries for each sector during the month in question . , 3 . Where, for one or more sectors monetary compensatory amounts on exports to non-member countries were not applicable for more than 20 days in a given month , the apportionment provided for in paragraph 1 shall be applied to the remaining sectors mentioned therein in accordance with their respective shares . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be applicable with effect from 1 January 1974 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 May 1975 . For the Commission P. J. LARDINOIS Member of the Commission (') OJ No L 106, 12 . 5 . 1971 , p. 1 . (2 ) OJ No L 52, 28 . 2 . . 1975, p. 28 .